By the Court.
The evidence is irreconcilably conflicting, and from the record the defendant well might have expected a verdict in its favor. But it might have been found that at a place of great congestion of traffic * the plaintiff, seeing an approaching taxicab of the defendant twenty to twenty-five feet away, under circumstances which led him to form a judgment that there was ample time to pass in front of it, started to cross from one side of a city street to the other and was struck and injured. Whether the plaintiff was justified in his conduct and whether the servant of the defendant was negligent were questions for the jury. Gray v. Batchelder, 208 Mass. 441. Rasmussen v. Whipple, 211 Mass. 546. Huggon v. Whipple & Co. 214 Mass. 64.

Exceptions overruled.


 Blackstone Street in' Boston.